Order entered on March 6, 1963 unanimously reversed on the law and motion to preclude granted, without costs, unless plaintiff, within 20 days after service of a copy of the order herein, with notice of entry thereof, serves a bill of particulars in accordance with the demand. Plaintiff may state in said bill in lieu of particulars of the date and place of the acts of adultery claimed that he relies upon a course of conduct, but if so he should specify the facts constituting the conduct he relies on. A plaintiff in an action for divorce may rely on a course of conduct to show that acts of adultery were committed. But if he so relies and particulars of the acts of adultery are demanded, it is not sufficient to state, merely, that conduct is relied on. The facts constituting the conduct, including the period involved and the place or places where it took place, must be set out. Order entered on March 7,1963, so far as appealed from, unanimously affirmed, without costs. No opinion. Concur — Botein, P. J., Rabin, Eager, Steuer and Bergan, JJ.